UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-54662 Beamz Interactive, Inc. (Exact name of registrant as specified in its charter) 15354 N. 83rd Way, Suite 101 Scottsdale, Arizona 85260 480-424-2053 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) þ Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) þ Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:186 Pursuant to the requirements of the Securities Exchange Act of 1934, Beamz Interactive, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Beamz Interactive, Inc. Date: April 13, 2015 By: /s/Charles R. Mollo Charles R. Mollo Chief Executive Officer
